Citation Nr: 0930429	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a 
left hip disability.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected left 
hip disability.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected left 
hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In October 2008, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals (Board) 
during a hearing at the RO.

In December 2008, this appeal was remanded for further 
development.  It is properly before the Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left hip disability is manifested by slight 
limitation of motion, intermittent dull pain associated with 
weather, and no associated impairment or limitation of 
function.

2.  A right hip disorder was not manifest during service, 
arthritis was not manifest within a year after discharge, and 
a right hip disorder is not related to the Veteran's active 
service.

3.  A right hip disorder is not shown to have been caused or 
aggravated by a service-connected disease or injury.

4.  A lumbar spine disorder was not manifest during service, 
arthritis was not manifest within a year after discharge, and 
a lumbar spine disorder is not related to the Veteran's 
active service.

5.  A lumbar spine disorder is not shown to have been caused 
or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the left 
hip disability have not been met.  38 U.S.C.A. § 1155 (West 
2002 and Supp 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5299-5255 (2009).

2.  A right hip disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A right hip disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).

4.  A lumbar spine disorder was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

5.  A lumbar spine disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in June 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of how to substantiate claims for 
service connection and increased ratings.

A letter dated in May 2008 provided the Veteran with notice 
that was compliant with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2009, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the service-connection issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The March 2009 examination was conducted by a 
medical doctor, who reviewed the claims file, solicited 
history from the Veteran, performed a thorough examination, 
and provided conclusions with rationales that were based on 
the evidence of record.  Thus, the Board finds that this 
examination, which addressed all of the Veteran's claims, is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide the appeal at this time.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000). (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).


Left Hip

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Veteran's fracture of the left pubic bone is rated 
noncompensably disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5255 (2008).  The Veteran's 
specific disability is not listed on the Rating Schedule, and 
the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2008).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5255, 
impairment of the femur.

Malunion of the femur with slight knee or hip disability 
warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

In July 2004, the Veteran underwent VA examination.  He 
complained of occasional discomfort in the left sacroiliac 
joint area.  This has been minimal and has never required 
treatment.  He had some discomfort in the tailbone with 
prolonged sitting.  It has never affected his employment or 
daily activities.  He never required an assistive device for 
ambulation.  The Veteran had no history of significant pain, 
weakness, stiffness, swelling, heat, redness, or any type of 
instability or locking secondary to this injury.  Within the 
last year, the Veteran experienced recurrent pain in the hip 
joint, aggravated by prolonged sitting.  On examination, the 
Veteran walked with no assistance and with a minimal mild 
limp on the right leg.  There was no evidence of pelvic tilt.  
He had no abnormalities or tenderness to palpation of the 
pelvis.  He had full range of motion of the hip.  He had good 
muscular development and strength in the lower extremities.  
The impression was old fracture, left pubic bone, healed 
without residual.

A November 2004 MRI of the pelvis resulted in a diagnosis 
that there was evidence of possible partial labral tear or 
separation involving the left hip, with mild osteoarthritis.

In March 2006, the Veteran underwent VA examination for his 
bones.  He complained of episodes of "catching" in his left 
hip. He had recurrent mild pain, weakness, and stiffness.  
The hip never locked or gave way.  He denied flare-ups of 
pain.  On examination, the Veteran's gait was normal.  There 
was no left hip pain to palpation.  Hip flexion was 0 to 125 
degrees, extension was 0 to 30 degrees, adduction was 0 to 25 
degrees, and abduction was 0 to 45 degrees.  External 
rotation was to 60 degrees, and internal rotation was to 40 
degrees.  With repetition, there was no change in function 
noted in degrees.  The impression was fracture of the pubic 
bone, left, in 1952.  X-rays dated in 1953 showed the 
fracture healed.

In October 2008, the Veteran testified before the 
undersigned.  His stated that his pelvic bone occasionally 
bothered him.

In March 2009, the Veteran underwent VA examination.  He 
complained of intermittent pain in his left hip.  He did not 
use an assistive device for ambulation.  It does not affect 
his daily activities.  Flare-ups occurred during weather 
changes and consisted of a dull ache.  The Veteran denied 
that flare-ups limited his functional ability.  On 
examination, the Veteran had an antalgic gait on the right 
side.  The left hip had a normal appearance.  Range of motion 
of the left hip was flexion to 115 degrees, extension to 20 
degrees, adduction to 20 degrees, abduction to 30 degrees, 
external rotation to 40 degrees, and internal rotation to 30 
degrees.  All motion was performed without pain.  There was 
no additional limitation of motion due to repetition.  There 
was no evidence of spasms, weakness, or tenderness on 
examination.  There was normal muscle strength, mass, and 
tone in the lower extremity.  The diagnosis was fracture of 
the pelvis, resolved, and degenerative joint disease of the 
left hip.

After reviewing the record, the Board concludes that the 
Veteran is not entitled to a compensable evaluation under the 
criteria of Diagnostic Code 5255.  Specifically, the evidence 
shows there is currently no malunion or nonunion of the 
femur.  In the absence of such condition, the Veteran's 
disability is entitled to a noncompensable evaluation and no 
more under the criteria of Diagnostic Code 5255.

Furthermore, while the Veteran was shown to have some 
limitation of motion of his left hip, see 38 C.F.R. § 4.71a, 
Plate II (2008), such limitation does not meet the criteria 
for a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, 5253 (2008).  Furthermore, the Veteran did 
not complain of any pain on motion during examination, and 
there was no evidence of limitation of function due to 
repetitions or flare-ups.  Thus, a compensable evaluation is 
not warranted under the diagnostic codes for limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Since the Veteran did not demonstrate 
or complain of pain on motion, he is not entitled to the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).

Finally, there is no evidence of ankylosis or flail joint of 
the hip.  Thus, evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5254 (2008), is not warranted.

Additionally, there is no showing that a left hip disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  In 
this case, there is no evidence showing that the disability 
result in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Based on the above analysis, the Board finds that the 
evidence preponderates against a finding that a compensable 
evaluation is warranted for the Veteran's left hip 
disability.  Thus, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).






Right Hip and Lumbar Spine

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
While there has been a change in 38 C.F.R. § 3.310, this 
claim predated the amendment, and the change is clearly more 
restrictive.  As such the original regulation is for 
consideration here.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Veteran has contended that he injured his right hip and 
lumbar spine at the time of his original injury in service 
or, in the alternative, that these disorders are secondary to 
his service-connected disability.

A March 1952 x-ray of the lumbosacral spine, pelvis, and hips 
revealed a fracture of the left pubis.  The x-rays were 
otherwise normal.

Upon separation in October 1952, examination of the Veteran's 
lower extremities and spine was normal.

In June 1953, the Veteran submitted a claim for VA benefits.  
He raised a claim regarding his fractured pelvis bone and a 
hurt knee cap.

Private treatment records beginning in February 1997 show the 
Veteran complained of low back pain following an injury two 
or three months ago.

On his May 2004 claim, the Veteran indicated that his spine 
and right hip problems began in February 1952.

In July 2004, the Veteran underwent VA examination in 
connection with his claim for an increased rating for his 
service-connected disability.  He indicated that for the last 
year or so, he had recurrent pain in his right hip joint that 
was particularly aggravated by prolonged sitting.  He had 
full range of motion of the hip but complained of some pain 
in the lateral posterior right hip joint with internal 
rotation with full adduction.

November 2004 private reports of MRIs show the Veteran was 
noted to have right hip arthrosis, with avascular necrosis in 
the right femoral head, and osteoarthritis of both hips.  A 
private report dated that same month indicated the Veteran 
had right hip arthritis that may be due to old trauma.

A December 2004 private treatment record shows the physician 
was more concerned that the MRI showed his disorder was 
consistent with osteonecrosis (avascular necrosis).

In an August 2005 written statement, R.H., M.D., indicated 
that he reviewed the Veteran's military data.  It was noted 
that the Veteran had three x-rays examinations of his pelvis.  
Dr. H opined that, if indeed a pubic ramus fracture at any 
location occurred at that time, it was certainly possible for 
this to be a factor contributing to the current and recent 
medical and orthopedic problems of the Veteran.

In a September 2005 written statement, the Veteran indicated 
that his problems began in service when he was jumping out of 
planes.  The fracture in service caused injury to his spine 
and hips.

In January 2006, the Veteran underwent VA examination.  The 
examiner reviewed the records of the Veteran's in-service 
injury and post-service medical records.  The Veteran 
indicated that he injured his left hip in 1952.  He was also 
diagnosed with ulcerative colitis in 1974.  He had been 
prescribed prednisone.  The Veteran indicated that he began 
having problems with his right hip in 1953, and it had gotten 
worse in the last ten or fifteen years.  The Veteran 
indicated that he had an on-the-job injury to his back in 
1985.  He was off work for at least 45 days.  He now 
complained of pain in his low back, especially after sitting 
for a period of time.  Following examination, the diagnoses 
were degenerative joint disease of the right hip with 
avascular necrosis and chronic lumbosacral strain with pain 
in the coccygeal area with limitation of function due to mild 
pain.  There was also limitation of function of the right hip 
because of mild pain.  X-rays revealed degenerative joint 
disease of the lumbar spine.  After evaluating x-rays, the 
examiner indicated that the right hip avascular necrosis was 
most probably secondary to the Veteran's prednisone use.  It 
was his opinion that the right hip and spine problems were 
not related to the service-connected left hip.

In October 2008, the Veteran testified before the 
undersigned.  He was a parachutist and jumped eight times in 
service.  A previous doctor told him that the shock of 
hitting the ground would cause his spine disorder.

In March 2009, the Veteran underwent VA examination.  His 
claims file was reviewed.  He complained of right hip pain.  
The Veteran indicated that it began in 1955 or 1956.  A 
recent MRI showed avascular necrosis of the right hip.  He 
had a history of ulcerative colitis and chronic prednisone 
use.  This pain worsened and became more noticeable while he 
was working from 1985 to 2000.  His job required a maneuver 
when he had to extend his right leg out and twist the leg.  
The Veteran also complained of lumbar pain.  Following 
examination, the diagnoses were degenerative joint disease 
and avascular necrosis of the right hip and degenerative 
joint disease of the lumbosacral spine.  The written 
statement from Dr. H was noted.  The examiner indicated that 
records dated prior to 2004 did not indicate an ongoing 
chronic disability or symptomatology of the right hip or 
lumbar spine.  There was also no evidence at that time of an 
altered gait.  The records indicated a diagnosis of 
ulcerative colitis and treatment with oral steroids, which 
are a known cause or risk factor for avascular necrosis.  The 
examiner opined that it was less likely than not that the 
right hip condition and lumbar spine condition are secondary 
to or aggravated by the left hip condition.  There was no 
indication of a significant abnormality of gait caused by the 
left hip condition, which would accelerate the onset of 
degenerative conditions in the lumbar spine or right hip.  
Additionally, the most likely cause of the avascular necrosis 
is the steroid use.

Based on a review of the record, the Board finds that the 
Veteran's right hip and lumbar spine diagnoses are not 
related to service or secondary to his service-connected 
disability.

The Veteran has contended that he injured his right hip and 
lumbar spine in 1952, at the same time he fractured his left 
pelvis.  With regard to the right hip, he has made statements 
that it began in 1952 at the time of his injury and 
statements that it began in 1955 or 1956.  The Veteran also 
stated during his July 2004 VA examination that his right hip 
pain had been present for the last year or so.  While the 
Veteran is certainly competent to report his history of pain, 
the Board finds that these statements are inconsistent with 
each other and the record.  First, the Veteran's service 
treatment records contain no evidence of treatment for a 
right hip disorder during service, and his lower extremities 
were normal upon separation.  Furthermore, the Veteran filed 
his first claim for VA benefits in June 1953.  He did not 
include a claim for his right hip.  His silence when 
otherwise affirmatively speaking constitutes negative 
evidence.

The Veteran's statements regarding when his right hip pain 
began are inconsistent.  Furthermore, any statements 
indicating that the right hip pain began in service are 
contradicted by the medical records created at that time and 
the Veteran's silence on this issue when initially filing a 
claim for VA benefits in June 1953.  As such, the Board finds 
that these statements are not credible, and they do not 
establish continuity of symptomatology, with regard to the 
right hip, since separation.

With regard to his lumbar spine, he reported that it began 
three months prior to a February 1997 private treatment 
record.  Then, in a May 2004 and September 2005 written 
statements, he indicated that it began in 1952.  
Subsequently, during the January 2006 VA examination, he 
reported an injury on his job in 1985.  The Veteran's 
statements are inconsistent with the record, which shows his 
spine was normal upon separation from service, and he did not 
file a claim for this issue when he initially sought VA 
benefits.  Furthermore, when the Veteran sought treatment in 
February 1997, he reported only a two- or three-month history 
of back pain.  The Board finds that the Veteran's initial 
report of medical history to a treating physician the first 
time he seeks treatment is extremely probative evidence.  As 
such, the Board finds that the Veteran's statements that his 
back pain began in service are not credible and do not 
establish continuity of symptomatology since separation for 
this disorder.

With regard to whether the right hip and lumbar spine 
disorders are related to service or to the Veteran's service-
connected disability, the Board notes that November 2004 
private record showing the right hip arthritis may be due to 
old trauma, and Dr. H's August 2005 statement in which he 
indicates that it was certainly possible for injury in 
service to be a factor contributing to the Veteran's medical 
and orthopedic problems.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review these opinions appear to 
support his claim, a close reading shows that they do not.  
The opinions are both equivocal and speculative and, at most, 
do little more than propose that it is possible the Veteran's 
right hip and lumbar spine disorders are due to his service-
connected disability or the injury in service.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

While the Board notes the Veteran's contention that his 
current right hip and lumbar spine disorders are due to his 
service-connected disability or are otherwise due to service, 
we find that the Veteran does not have the requisite medical 
training or expertise to provide a competent opinion with 
regard to this particular issue.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007)

The Board finds that the opinions of the January 2006 and 
March 2009 VA examiners are more probative.  Both related the 
Veteran's right hip disorder to his previous use of steroids.  
Furthermore, the March 2009 examiner explained that neither 
disorder was related to the service-connected disability 
because the Veteran never had a significantly abnormal gait, 
which can cause such disorders.  The examiners both reviewed 
the claims file and provided rationales for the conclusions 
and opinions given.  As such, the Board finds them to be 
competent and probative, and we conclude that the evidence 
preponderates against a finding that the Veteran's right hip 
or lumbar spine disorders are related to service or secondary 
to the service-connected disability.  There is no doubt to be 
resolved, and the claims must be denied.  Gilbert v. 
Derwinski, supra.


ORDER

A compensable disability evaluation for a left hip disability 
is denied.

Service connection for a right hip disorder, to include as 
secondary to service-connected left hip disability, is 
denied.

Service connection for a lumbar spine disorder, to include as 
secondary to service-connected left hip disability, is 
denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


